77 So.3d 246 (2012)
BLUEPRINT 2000 INTERGOVERNMENTAL AGENCY, a Leon County-City of Tallahassee Intergovernmental Agency, Appellant,
v.
The HEIRS AND BENEFICIARIES OF the ESTATE OF PRINCE GRIFFIN and All Other Unknown Parties Claiming By, Through, Under and Against the Above-Named Respondents, Whether Said Unknown Parties May Claim an Interest as Spouses, Heirs, Unknown Tenants, Devisees, Grantees, Creditors, Lienors or Other Claimants, Appellees.
No. 1D11-1119.
District Court of Appeal of Florida, First District.
January 13, 2012.
Debra Wiggins Schiro, Blueprint 2000 Legal Counsel, George Reynolds, IV, Assistant Blueprint Attorney, Blueprint 2000 Intergovernmental Agency, Tallahassee, for Appellant.
Murray M. Wadsworth, Jr., of Gardner, Bist, Wiener, Wadsworth, & Bowden, P.A., Tallahassee; Gwendolyn J. Spencer of The Spencer Law Firm, P.L.C., Tallahassee, for Appellees Ethel Lee Allen, Junius Barber, George Barber, Willa M. Barber, and Ethel Thomas.
Harold M. Knowles, Roosevelt Randolph, and Dawn Pompey Whitehurst of Knowles & Randolph, P.A., Tallahasse, for Appellees Dunsen Watson and Maggie Watson.
Andrea V. Nelson and Walter Kelly of Nelson Law Firm, PLC, Tallahassee, for Appellees Maebell Watson Knight, Luella Watson Franklin, Gary Watson, Lorenzo L. Sampson, Sammy L. Watson, Bruce L. Watson, Norris L. Watson, Thomas Watson, Nathaniel Watson, and Willie J.

ON MOTION FOR REHEARING OF ORDER DENYING APPELLATE ATTORNEY'S FEES AND COSTS
PER CURIAM.
In this eminent domain case, Appellees filed motions seeking an award of appellate attorney's fees and costs. We denied the motions. On consideration of Appellees' respective motions for rehearing, we now grant the motions and remand this matter for the trial court to determine the appropriate amount of the award. See Seminole County v. Boyle Inv. Co., 724 So.2d 645, 646 (Fla. 5th DCA 1999) (holding defendant landowner entitled to appellate attorney's fees and costs where condemning authority appealed fee award and defendant prevailed); Solid Waste Authority of Palm Beach County v. Parker, 622 So.2d 1014 (Fla. 4th DCA 1993) (holding that section 72.131(2), Florida Statutes, provides for an award of appellate attorney's fees where the issue was the reasonableness of the fee awarded by the trial court).
Appellees' motions for attorney's fees are GRANTED, and this cause is REMANDED with instructions consistent with this opinion.
DAVIS, VAN NORTWICK, and THOMAS, JJ., concur.